Citation Nr: 1753306	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left eye disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicide agents.

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to service connection for bacillary dysentery.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in April 2017.  The record was held open for 90 days, but no new evidence was submitted.


FINDINGS OF FACT

1.  A September 1997 rating decision denied service connection for a left eye disability; the decision was not appealed, nor was new and material evidence received within the appeal period. 

2.  Evidence received since the September 1997 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left eye disability.



CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied service connection for a left eye disability, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.302, 20.1103 (2017).

2.  The criteria to reopen the claim of service connection for a left eye disability are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previously Denied Claim

The Veteran filed a claim to reopen the issue of service connection for a left eye disability in June 2010.  The original claim of service connection for this disability was received by VA in April 1997.  By a September 1997 rating decision, the RO denied the claim on the grounds that there was no evidence of a nexus to service.  The Veteran did not file a notice of disagreement to this rating decision, nor was new and material evidence received within one year.  Thus, the September 1997 rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.302, 20.110.

Legal Criteria

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Analysis

Since the September 1997 rating decision, the Veteran has highlighted that since his left eye injury in service, he has had pain in his eye every day, with "permanent numbness and tingling around the eye . . . ."  See July 2011 Notice of Disagreement (NOD).  The July 2011 NOD is new and material because it demonstrates the possibility of recurrent symptoms from the period of left eye injury up until the present day.  Applying Justus, the credibility of the Veteran's statement is presumed.  The evidence is new in that it was not previously before decisionmakers, and it is material in that it suggests the required nexus to service.  Accordingly, the claim of service connection for a left eye disability is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will further be addressed in the remand section.


ORDER

New and material evidence having been received, the claim of service connection for a left eye disability is reopened; to his limited extent, the appeal is granted.



REMAND

Left Eye Claim

The Veteran contends he has a present left eye disability that is the result of an injury sustained in service.  Specifically, a June 1968 service treatment record (STR) highlights that the Veteran received a powder burn to his left eye due to a muzzle blast from an M16 rifle.  The Board notes that the Veteran has never received a VA examination for his left eye.  As noted above, the Veteran related that he has had problems with his left eye every day since his injury occurred.  As the Veteran's STR clearly shows an in-service injury to the left eye, a VA examination is required to provide an opinion whether the Veteran's present eye complaints are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hearing Loss and Tinnitus Claims

The Veteran contends that his hearing loss and tinnitus are the result of in-service noise exposure.  He received a VA examination for these conditions in October 2010.  In the examination report, the examiner opined that the Veteran's hearing loss was less likely than not incurred in service because the Veteran was discharged from service with normal hearing in both ears.  The examiner also opined that the Veteran's tinnitus was less likely than not incurred in service because the examiner could not locate a complaint of tinnitus during active duty and the Veteran continued to have some degree of noise exposure as a civilian.  

In his July 2011 NOD, the Veteran highlighted that when he returned from service he had hearing loss and also had ringing in his ears every day of his life since service.  Notably, the Veteran also stated that he visited a Sacramento, California VA clinic in the winter of 1972 or 1973 complaining of his ear problems, but was told at the time there was nothing that could be done.  Upon review of the claims file, it does not appear that these 1970s treatment records have been associated with the claims file.  The Board therefore finds these claims should be remanded to attempt to obtain this treatment record, if it exists.  
Skin Cancer Claim

The Veteran contends he presently has a diagnosed skin cancer, and contends that it is due to exposure to herbicide agents such as Agent Orange during service.  In his July 2011 NOD, the Veteran mentioned that his skin cancer began in 1978 when he had to have multiple growths removed from his head and back.  The Board notes that the Veteran had service in the Republic of Vietnam, and as such is presumed to have been exposed to herbicide agents.  To date, the Veteran has not received a VA examination for skin cancer, and he should be provided one in order to obtain an opinion as to the etiology of his skin cancer.  See McLendon, 20 Vet. App. at 79.  

Tinea Pedis Claim

The Veteran contends that he presently has athlete's foot, and that it was incurred in service walking through rice paddies.  He received a VA examination for this condition in November 2013, and received a diagnosis of tinea pedis.  The examiner opined that this condition was less likely than not incurred in service because despite several notes during military service of foot fungus, there were no other medical records regarding tinea pedis in the claims file, no evidence of a chronic condition after military service, and the Veteran had a normal skin examination during the visit.

The Board finds this rationale contradictory because the examiner, in describing the Veteran's medical history, noted that the Veteran stated his foot condition has been ongoing since service.  The Veteran is competent to report the skin symptoms of his feet that he can actually perceive, even if he may not be competent to provide a diagnosis for such symptoms.  Therefore the Board finds the VA examiner's rationale inadequate, and an addendum opinion is required.  Additionally, with regard to the Veteran's normal examination in November 2013, if a new VA examination is necessary to render an opinion, an attempt should be made to schedule the skin examination during an active stage of the reported skin disability.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).


Dysentery Claim

The Veteran contends that he suffers from dysentery that began during his period of active duty, including possibly from malaria pills.  He received a VA examination for this condition in November 2013.  The examiner opined it was less likely than not incurred in service because there was no evidence in the claims file of chronic diarrhea or dysentery and no evidence of a chronic intestinal condition in military service.  However, in recounting the Veteran's medical history, the Veteran noted that he had three straight days of diarrhea in 1969, and in the early 1970s had diarrhea three to four times daily usually after meals, but had not sought treatment for this since the 1970s.  He reported merely managing his condition with changes in diet.  He is competent to report his diarrhea during this period.  The Board further notes that the Veteran reported frequent indigestion in a February 1971 report of medical history.  The Board finds the Veteran's competent statements of his post-service diarrhea contradict the assertion by the VA examiner that there was "no evidence" of a chronic condition.  Therefore, the Board finds the opinion not wholly adequate.  As such, an addendum opinion is required to fully account for the Veteran's lay statements.

Treatment Records

The Veteran has made statements regarding service treatment records that have yet to be obtained.  As noted above, the Veteran maintains that he visited a VA medical clinic in Sacramento, California in 1972 or 1973 with complaints about his hearing loss and tinnitus.  These records are not in the claims file.  Furthermore, the Veteran related that he saw a doctor at the Mather Field Air Force Base in August 1969 in reference to his dysentery, left eye, feet, and ear problems.  See July 2012 statement.  The record does not reflect these treatment records have been obtained.  The RO should attempt to associate these treatment records with the claims file. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete STRS not already of record, to specifically include any records from Mather Field Air Force Base from 1969, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Attempt to obtain relevant treatment records from the Sacramento, California VA clinic described by the Veteran, to include those from 1972 and 1973.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional in connection with his left eye claim.  The entire claims file should be reviewed by the examiner.

The examiner should identify any current left eye disability.  

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left eye disability had its onset during service, or is otherwise related to, service, to include from a muzzle blast flash.

4.  Obtain an addendum opinion from a VA examiner regarding the Veteran's hearing loss and tinnitus.  The claims file should be made available for review by the examiner.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus had their onset during service, or are otherwise related to, service.  The examiner should specifically address the Veteran's lay statement as to their onset and recurrent symptoms.  

5.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his skin cancer claim.  The entire claims file should be reviewed by the examiner.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin cancer had its onset during service, or is otherwise related to, service, to include his presumed exposure to herbicide agents.

6.  Obtain an addendum opinion from a VA examiner regarding the Veteran's tinea pedis.  The claims file should be made available for review by the examiner.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinea pedis had its onset during service, or is otherwise related to, service.  The examiner should specifically address the Veteran's lay statement as to the condition's recurrent symptoms.

If the examiner determines that another foot examination is necessary to answer the question, one should be scheduled during an active phase to the extent possible.

7.  Obtain an addendum opinion from a VA examiner regarding the Veteran's dysentery.  The claims file should be made available for review by the examiner.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's dysentery had its onset during service, or is otherwise related to, service.  The examiner should specifically address the Veteran's lay statement as to the condition's recurrent symptoms.

8.  Finally, readjudicate the appeal, including the reopened left eye claim on the merits.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


